MEMORANDUM *
Alaska state prisoner Willie K. Jackson appeals the district court’s judgment after a bench trial on his suit under 42 U.S.C. § 1983. We affirm.
Jackson first claims that the district court clearly erred when it concluded that the Fairbanks Police did not use excessive force in their arrest. The standard for determining whether excessive force was used is an objective one, requiring a factual determination. See Headwaters Forest Defense v. County of Humboldt, 240 F.3d 1185, 1198 (9th Cir.2000). Courts should consider the severity of the crime that a suspect might have committed, the extent of any immediate threat to the officer’s safety, any flight or active resistance to arrest, and any other exigent circumstances. Liston v. County of Riverside, 120 F.3d 965, 976 (9th Cir.1997). The record includes ample evidence supporting the district court’s decision and its findings that Jackson fled from the police and violently resisted arrest.
Second, appellant contends the district court should have paid witness fees and mileage costs necessary to enable Jackson’s medical witnesses to testify. This court has held that a district court lacks authority to pay witness fees and mileage under 28 U.S.C. § 1915. Tedder v. Odel, 890 F.2d 210, 211-12 (9th Cir. 1989). That decision controls.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.